Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 1 of 31            FILED
                                                                  2020 Sep-09 PM 12:07
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                   EXHIBIT A
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 2 of 31          FILED
                                                                              8/5/2020 3:37 PM
                                                                                                               63-CV-2020-900738.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                              TUSCALOOSA COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             63-CV-2020-900738.00
                                                                                                 MAGARIA HAMNER BOBO, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             08/05/2020

                                                GENERAL INFORMATION
                          IN THE CIRCUIT COURT OF TUSCALOOSA COUNTY, ALABAMA
                      BARBARA LONG v. LINCOLN NATIONAL LIFE INSURANCE COMPANY ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        DAN034                                   8/5/2020 3:37:37 PM                                     /s/ JEFF S DANIEL
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
DOCUMENT 2
                 ELECTRONICALLY FILED
                     8/5/2020 3:37 PM
                   63-CV-2020-900738.00
                   CIRCUIT COURT OF
             TUSCALOOSA COUNTY, ALABAMA
             MAGARIA HAMNER BOBO, CLERK
                                      Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 3 of 31
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 4 of 31
DOCUMENT 2
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 5 of 31
DOCUMENT 2
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 6 of 31
DOCUMENT 2
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 7 of 31
DOCUMENT 2
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 8 of 31
DOCUMENT 2
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 9 of 31
DOCUMENT 2
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 10 of 31
DOCUMENT 2
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 11 of 31
DOCUMENT 2
DOCUMENT 3
                 ELECTRONICALLY FILED
                     8/5/2020 3:37 PM
                   63-CV-2020-900738.00
                   CIRCUIT COURT OF
             TUSCALOOSA COUNTY, ALABAMA
             MAGARIA HAMNER BOBO, CLERK
                                      Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 12 of 31
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 13 of 31
DOCUMENT 3
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 14 of 31
DOCUMENT 3
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 15 of 31
DOCUMENT 3
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 16 of 31
DOCUMENT 3
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 17 of 31
DOCUMENT 3
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 18 of 31
DOCUMENT 3
             Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 19 of 31
DOCUMENT 3
                   Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 20 of 31

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      63-CV-2020-900738.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                          IN THE CIRCUIT COURT OF TUSCALOOSA COUNTY, ALABAMA
                      BARBARA LONG V. LINCOLN NATIONAL LIFE INSURANCE COMPANY ET AL
  NOTICE TO:        LINCOLN NATIONAL LIFE INSURANCE COMPANY, C/O CORPORATION SERVICECO 641 S. LAWRENCE ST, MONTGOMERY, AL 36104

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JEFF S DANIEL                                                                                  ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2101 4TH AVENUE SOUTH, SUITE 200, BIRMINGHAM, AL 35233                                                            .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of BARBARA LONG
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                08/05/2020                             /s/ MAGARIA HAMNER BOBO               By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ JEFF S DANIEL
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                   Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 21 of 31

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      63-CV-2020-900738.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                          IN THE CIRCUIT COURT OF TUSCALOOSA COUNTY, ALABAMA
                      BARBARA LONG V. LINCOLN NATIONAL LIFE INSURANCE COMPANY ET AL
  NOTICE TO:        AMERICAN DENTAL PARTNERS, INC., C/O CT CORPORATION SYSTEM 155 FEDERAL ST., STE 700, BOSTON, MA 02110

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JEFF S DANIEL                                                                                  ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2101 4TH AVENUE SOUTH, SUITE 200, BIRMINGHAM, AL 35233                                                            .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of BARBARA LONG
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                08/05/2020                             /s/ MAGARIA HAMNER BOBO               By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ JEFF S DANIEL
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                   Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 22 of 31

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      63-CV-2020-900738.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                          IN THE CIRCUIT COURT OF TUSCALOOSA COUNTY, ALABAMA
                      BARBARA LONG V. LINCOLN NATIONAL LIFE INSURANCE COMPANY ET AL
                    AMERICAN DENTAL PARTNERS OF ALABAMA, LLC, C/O CT CORPORATION SYSTEM 2 N. JACKSON ST., STE 605, MONTGOMERY, AL
  NOTICE TO:        36104
                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JEFF S DANIEL                                                                                  ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2101 4TH AVENUE SOUTH, SUITE 200, BIRMINGHAM, AL 35233                                                            .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of BARBARA LONG
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                08/05/2020                             /s/ MAGARIA HAMNER BOBO               By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ JEFF S DANIEL
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 6
Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 23 of 31
                          DOCUMENT 7
Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 24 of 31
                          DOCUMENT 8
Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 25 of 31
                          DOCUMENT 9
Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 26 of 31
                          DOCUMENT 9
Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 27 of 31
                          DOCUMENT 11
Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 28 of 31
                          DOCUMENT 11
Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 29 of 31
                          DOCUMENT 13
Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 30 of 31
                          DOCUMENT 13
Case 7:20-cv-01338-LSC Document 1-1 Filed 09/09/20 Page 31 of 31
